Exhibit 10.1 Confidential Treatment Requested EXECUTION COPY LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT by and between windtree therapeutics, inc. and Lee’s pharmaceutical (hk) LTD. Table of Contents Page Article 1 DEFINITIONS 2 Article 2 LICENSES; OTHER RIGHTS 13 2.1. Licenses to Licensee 13 2.2. License to Licensor 14 2.3. Option 15 2.4. Negative Covenants 15 2.5. Non-Compete Covenants 15 2.6. No Implied Licenses 16 2.7. Third Party Technology 16 2.8. In-Licenses 16 Article 3 GOVERNANCE 16 3.1. Joint Steering Committee 16 3.2. Joint Development Committee 19 3.3. Joint Commercialization Committee 20 3.4. Good Faith 22 Article 4 PRODUCT DEVELOPMENT 22 4.1. Overview 22 4.2. Development Plan 22 4.3. Development Costs 23 4.4. Diligence 23 4.5. Data Exchange and Use 23 4.6. Development Reports 24 4.7. Development Records 24 4.8. Compliance with Laws 24 Article 5 REGULATORY MATTERS 24 5.1. Regulatory Responsibilities in the Licensed Territory 24 5.2. Regulatory Responsibilities in the Licensor Territory 26 5.3. Regulatory Costs 26 5.4. Rights of Reference to Regulatory Materials 26 5.5. No Harmful Actions 27 5.6. Notification of Threatened Action 27 5.7. Adverse Event Reporting and Safety Data Exchange 27 5.8. Remedial Actions 28 Article 6 COMMERCIALIZATION 28 6.1. Overview of Commercialization in the Licensed Territory 28 6.2. Commercialization Plan for Licensed Territory 29 6.3. Pricing 29 6.4. Pricing Approval 29 -i- Table Of Contents (continued) Page 6.5. Reimbursement Approval 29 6.6. Commercial Diligence 29 6.7. Cross-Territorial Restrictions 30 6.8. Territorial Coordination 30 6.9. Reports 30 Article 7COMPENSATION 31 7.1. Upfront Payment 31 7.2. Licensed Territory Development Costs 31 7.3. Milestone Payments 31 7.4. Royalties 32 7.5. Sublicense Income 34 7.6. Foreign Exchange 34 7.7. Payment Method; Late Payments 34 7.8. Records 35 7.9. Audits 35 7.10. Taxes 35 Article 8 INTELLECTUAL PROPERTY MATTERS 36 8.1. Ownership of and Rights to Intellectual Property 36 8.2. Filing, Prosecution and Maintenance of Patents 37 8.3. Patent Enforcement in the Licensed Territory 38 8.4. Infringement of Third Party Rights in the Licensed Territory 40 8.5. Patent Marking 40 8.6. Packaging; Trademarks 40 Article 9 REPRESENTATIONS AND WARRANTIES; COVENANTS 41 9.1. Mutual Representations and Warranties 41 9.2. Additional Representations and Warranties of Licensor 42 9.3. Additional Representations and Warranties of Licensee 43 9.4. Covenants 43 9.5. No Other Representations or Warranties 44 Article 10 INDEMNIFICATION 45 10.1. Indemnification by Licensor 45 10.2. Indemnification by Licensee 45 10.3. Indemnification Procedures 46 10.4. Limitation of Liability 46 10.5. Insurance 46 Article 11 CONFIDENTIALITY 47 11.1. Confidentiality 47 -ii- Table Of Contents (continued) Page 11.2. Authorized Disclosure 47 11.3. Technical Publication 48 11.4. Publicity; Terms of Agreement 48 11.5. Prior Confidentiality Agreements 50 11.6. Return of Confidential Information 50 11.7. Unauthorized Use 50 11.8. Exclusive Property 50 Article 12 TERM AND TERMINATION 50 12.1. Term 50 12.2. Termination for Bankruptcy 50 12.3. Termination by Regulatory Authority 51 12.4. Termination for Breach 51 12.5. Effects of Early Termination 52 12.6 Intellectual Property 54 12.7 Termination by Licensee; Liquidated Damages 54 12.8. Survival 54 Article 13 DISPUTE RESOLUTION 55 13.1. Arbitration 55 13.2. Referred from JSC 55 13.3. Equitable Relief 56 13.4. No Limitation of Remedies 56 13.5. Governing Law 56 Article 14 MISCELLANEOUS 56 14.1. Entire Agreement; Amendment 56 14.2. Force Majeure 57 14.3. Notices 57 14.4. No Strict Construction; Interpretation; Headings 58 14.5. Assignment 59 14.6. Performance by Affiliates 59 14.7. Further Assurances and Actions 59 14.8. Severability 59 14.9. No Waiver 60 14.10. Relationship of the Parties 60 14.11. Independent Contractors 60 14.12. English Language 60 14.13. Counterparts 60 14.14. Schedules 61 14.15. Non-Solicitation of Employees 61 14.16. Expenses 61 14.17. Registration of Agreement 61 -iii- Table Of Contents (continued) Page Article 15MANUFACTURING 61 15.1. Non-Aerosolized Products 61 15.2. Aerosolized Products 62 15.3. Technology Transfer and Supply 62 15.4. Timing 62 15.5. Manufacturing Option for Device 62 EXHIBITS AND SCHEDULES Exhibit A Licensed Marks Schedule 1 Licensor Patents -iv- Confidential Materials Omitted and Filed Separately with the Securities and Exchange Commission Pursuant to a Request for Confidential Treatment under Rule 24b-2 under the Exchange Act of 1934, as amended. Confidential Portions are marked: [***] LICENSE, DEVELOPMENT AND COMMERCIALIZATION
